Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 1, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
  149728 & (22)                                                                                               Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                   SC: 149728
                                                                      COA: 320350
                                                                      Wayne CC: 84-473556-FC
  KIM MOSS,
                  Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 26, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motion to remand is
  DENIED.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 1, 2015
         d0325
                                                                                 Clerk